Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: [ ] Preliminary Information Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2) [ x ] Definitive Information Statement Perfisans Holdings, Inc. (Name of Registrant as Specified In Its Chapter) Payment of Filing Fee (Check the appropriate box) [ X ] No fee required [ ] Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11 Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: TABLE OF CONTENTS INFORMATION STATEMENT 1 OUTSTANDING SHARES AND VOTING RIGHTS 2 AMENDMENTS TO THE ARTICLES OF INCORPORATION 3 RATIFICATION OF APPOINTMENT OF DIRECTORS 6 RATIFICATION OF APPOINTMENT OF AUDITOR 7 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 7 ADDITIONAL INFORMATION 8 Perfisans Holdings, Inc. 18 Crown Steel Drive, Unit #310, Markham, Ontario L3R 9X8 INFORMATION STATEMENT This information statement pursuant to Section 14 of the Securities Exchange Act of 1934, as amended, and Regulation 14C and Schedule 14C thereunder (the  Information Statement ) will be mailed on or about October 17, 2007 to the stockholders of record as of September 21, 2007 (the  Record Date ) of Perfisans Holdings, Inc. in connection with certain actions to be taken pursuant to the written consent of the stockholders of the Company holding a majority of the outstanding shares of common stock, dated as of September 21, 2007. The actions to be taken pursuant to the written consent shall be taken on or after November 7, 2007, 20 days after the mailing of this information statement (the Effective Date.) THIS IS NOT A NOTICE OF A SPECIAL MEETING OF STOCKHOLDERS AND NO STOCKHOLDER MEETING WILL BE HELD TO CONSIDER ANY MATTER DESCRIBED HEREIN . By Order of the Board of /s/ Bok Wong Bok Wong President and Chief Executive Officer WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY 1 NOTICE OF ACTIONS TO BE TAKEN PURSUANT TO THE WRITTEN CONSENT OF STOCKHOLDERS HOLDING A MAJORITY OF THE OUTSTANDING SHARES OF COMMON STOCK OF THE COMPANY IN LIEU OF A SPECIAL MEETING OF THE STOCKHOLDERS, DATED SEPTEMBER 21, 2007 To Our Stockholders: NOTICE IS HEREBY GIVEN that, on September 21, 2007, Perfisans Holdings, Inc., a Maryland corporation ( PFNH  or the  Company ) obtained the written consent of stockholders holding a majority of the voting power of the issued and outstanding shares of common stock (the  Common Stock ), to approve the following matters. 1. The articles of incorporation (the  Articles of Incorporation ) of the Company will be amended to change the Companys name from Perfisans Holdings, Inc. to Aspire Group, Inc.; and 2.
